Case 2:85-cv-04544-DMG-AGR Document 796-1 Filed 05/21/20 Page 1 of 5 Page ID
                                #:37631




                  EXHIBIT A
Case 2:85-cv-04544-DMG-AGR Document 796-1 Filed 05/21/20 Page 2 of 5 Page ID
                                #:37632




                         DECLARATION OF BRIDGET CAMBRIA, ESQ.

         I, Bridget Cambria, declare and say as follows:

    1.          My name is Bridget Cambria, Esq. and I am an attorney with, and the Executive
                Director of, Aldea – The People’s Justice Center (“Aldea”), a non-profit located in
                Reading, Pennsylvania in the County of Berks. Our organization, Aldea, offers
                universal representation to families detained at the Berks County Residential Center in
                Leesport, Pennsylvania. In the last five years, we have represented more than one
                thousand parents and children who have been detained in family detention in the Berks
                County Residential Center (“BCRC”).

    2.          I previously filed declarations in the Flores with respect to compliance with the Flores
                Settlement Agreement, and more recently with regards to enforcement of Flores during
                the COVID-19 pandemic. I am now providing this supplementary declaration to update
                the court concerning the detention of families in the BCRC during the COVID-19
                pandemic.

    3.          The BCRC is an ICE family detention facility in Leesport, Pennsylvania for immigrant
                families. Primarily, the families who are brought to the detention center are seeking
                asylum in the United States. Each family currently detained has a close family member
                living in the United States who is willing to receive each family member, today.

    4.          Aldea represents every family, including Flores class members, who remain in the
                BCRC during COVID-19, consisting of five asylum seeking immigrant families with
                matters pending in federal courts, the immigration court, and before the United States
                Citizenship and Immigration Services for humanitarian applications for relief and
                protection.

    5.          At this moment, all families have been detained in the BCRC in excess of 20 days. All
                families remain in detention since March of 2020. Two families have been detained for
                79 days, two families have been detained for 70 days and one family has been detained
                for 69 days.

    6.          Additionally, conditions have remained unchanged since this Court’s finding that they
                are not safe or sanitary in light of the COVID-19 pandemic. There remains an ongoing
                lack of education for detainees concerning the pandemic and, more strikingly, a lack of
                concern by authorities of the risk COVID-19 poses on families in their care in their
                determinations on custody.

    7.          Despite the lower census, families continue to report that they cannot socially distance
                in BCRC due to its nature as congregate care facility. They further report that children
                in the BCRC are unable to comprehend or practice social distancing given their age,
                lack of maturity, and nature as curious infants, toddlers and young children.

    8.          Since my last update with this Court, no family has been released from custody at the
                BCRC and we have not received a any individualized determination from Immigration
                and Customs Enforcement as to why class members or parents remain detained
Case 2:85-cv-04544-DMG-AGR Document 796-1 Filed 05/21/20 Page 3 of 5 Page ID
                                #:37633



            in light of their lengths of detention, the availability of sponsors, dangerousness of
            the pandemic nor the fact that each family has a very young child and is vulnerable to
            mental and physical harms associated with continued detention.

    9.      The same families who were detained as of my last writing, remain detained today,
            with the exception of one family, consisting of a mother, father and one-year-old
            infant daughter, that was removed from the BCRC facility yesterday at approximately
            9am with no notice to counsel for the purposes of removal to Mexico. Although their
            removal has been temporally stayed, we have no knowledge of their exact physical
            location. We were advised only that the family is somewhere in McAllen, Texas and
            were refused additional information.

    10.     Immigration has facilitated phone calls between us and this family, however, our
            clients are also unable to provide more details of their whereabouts other than the fact
            that they are in a hotel in the custody of ICE officials. This concerns us as the child is
            only one-year-old.

    11.     Currently in the BCRC is a family from Ecuador with a five-year-old child, a Haitian
            family with a one-year-old infant, a Haitian family with an 11-year-old child and a
            three-year-old toddler, and a Haitian family with a two-year-old infant.

    12.     On May 14, 2020, we learned that ICE had met with our clients without giving us
            notice of these meetings or an opportunity to be present. On May 14, 2020, I spoke
            with each of our clients who reported the following:

          a. On Thursday, May 14, 2020, ICE in the BCRC called each family into a meeting
             without counsel and without notice to us as counsel of record.
          b. One by one ICE agents questioned the parents in each of the five families about
             whether they wished to separate themselves from their infants, toddlers and children
             and send their children to sponsors outside of detention.
          c. They were explained no process or procedure in place to separate them from their
             very small children and no process to protect their rights as parents or to protect their
             children’s rights or safety.
          d. Each family was told that if they opted to separate themselves from their children,
             they – the parents – would remain in detention. If they chose to remain with their
             children, they would also remain in detention.
          e. Families were not permitted to consult with counsel in order to answer ICE’s
             questions. ICE conducted these interviews with the use of a telephonic interpreter.
          f. Not fully understanding their rights or having counsel present, without exception
             each parent declined to separate from their children.
          g. Each meeting with the families lasted no longer than a few minutes.
          h. The families reported that they were asked no other individualized questions other
             than, again, confirming their sponsor’s contact information and being asked to
             separate themselves from their child
          i. No class member's or family’s specific and unique situation or conditions were
             discussed during these brief meetings.

    13.     Following these meetings, and on May 14, 2020, Aldea submitted parole requests for
            each and every family detained at the BCRC. The parole request asked ICE to
            consider each family individually, to consider their detention in light of applicable
Case 2:85-cv-04544-DMG-AGR Document 796-1 Filed 05/21/20 Page 4 of 5 Page ID
                                #:37634



            laws and regulations, and to do so immediately in light of the dangers of COVID-19.
            We have not yet received a determination on our request, but ICE has acknowledged
            receipt of the requests.

      14.   Families report conditions in the facilities remain unchanged and that they continue to
            feel unsafe and unprotected from COVID-19. According to our clients, they are
            provided with 1 mask per person every 8 days. PPE utilization remains difficult for
            children given their age, maturity and small size. Children are still suffering from
            effects of detention including poor appetite, colds, infections, and other physical issues
            related to their detention in close quarters with other asylum-seeking families.
            Families continue to report fears while in detention because facility and ICE staff
            come and go from the facilities in light of the COVID-19 pandemic raging in the
            surrounding community.

      15.   Berks County has issued an order as of April 7, 2020 requiring employees to wear
            masks in County facilities. Prior to that order, masks were not worn. Employees do not
            use gloves unless serving food or cleaning. Families are only provided gloves when
            they clean.

      16.   Children in Berks have been suffering from some type of “virus” which has caused
            bumps and sores around their mouths, in their mouths and in their throats making
            eating difficult. Parents are concerned as it has affected more than one child.

      17.   Berks County, where the BCRC is located is currently in a “red” designation by the
            Governor of Pennsylvania. Residents of Berks County must shelter in place.

      18.   Pennsylvania currently has 67,427 total cases of COVID-19 with nearly 5,000 deaths
            attributed to COVID-19. Berks County itself has 3,735 cases of COVID-19 and 262
            deaths due to COVID-19. A large number of COVID-19 cases are in congregate care
            settings. Family detention remains a congregate care setting.

      19.   For example, less than 500 yards away from the BCRC is the Berks Heim, the county
            operated nursing home facility. Both the BCRC and the Berks Heim are owned and
            operated by the County of Berks. In the Berks Heim, located next to the BCRC, there
            are 52 positive cases for COVID-19, 8 employees positive for COVID-19 and at least
            13 deaths.

      20.   Each of the detained families fear return to their countries of origin. Each of the
            families fear for themselves and their families while detained or upon removal as a
            result of the COVID-19 pandemic.


///
///
///
Case 2:85-cv-04544-DMG-AGR Document 796-1 Filed 05/21/20 Page 5 of 5 Page ID
                                #:37635



I declare under penalty of perjury under the laws of the United States of America that the foregoing is
true and correct pursuant to 28 U.S.C. § 1746.

Executed this 20th day of May, 2020 in Reading, Pennsylvania.




Bridget Cambria, Esq.
